

116 HR 4461 IH: Network Security Information Sharing Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4461IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Kinzinger (for himself and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Homeland Security to establish a program to share information regarding
			 supply chain security risks with trusted providers of advanced
			 communications service and trusted suppliers of communications equipment
			 or services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Network Security Information Sharing Act of 2019. 2.Information sharing with trusted providers of advanced communications service and trusted suppliers of communications equipment or services (a)Information sharing program (1)EstablishmentNot later than 120 days after the date of the enactment of this Act, including an opportunity for notice and comment, the Secretary, in cooperation with the Director of National Intelligence, the Director of the Federal Bureau of Investigation, the Assistant Secretary, and the Commission, shall establish a program to share information regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services.
 (2)ActivitiesIn carrying out the program established under paragraph (1), the Secretary shall— (A)conduct regular briefings and other events to share information with trusted providers of advanced communications service and trusted suppliers of communications equipment or services;
 (B)engage with trusted providers of advanced communications service and trusted suppliers of communications equipment or services, in particular such providers and suppliers that—
 (i)are small businesses; or (ii)primarily serve rural areas;
 (C)not later than 180 days after the date of the enactment of this Act, submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for—
 (i)declassifying material, when feasible, to help share information regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services; and
 (ii)expediting and expanding the provision of security clearances to facilitate information sharing regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services; and
 (D)ensure that the activities carried out through the program are consistent with and, to the extent practicable, integrated with, ongoing activities of the Department of Homeland Security and the Department of Commerce.
 (3)Scope of programThe program established under paragraph (1) shall involve only the sharing of information regarding supply chain security risks by the Federal Government to trusted providers of advanced communications service and trusted suppliers of communications equipment or services, and not the sharing of such information by such providers and suppliers to the Federal Government.
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $50,000,000 for fiscal year 2020. Such amounts are authorized to remain available through fiscal year 2025.
				(b)Representation on CSRIC of interests of public and consumers
 (1)In generalThe Commission shall appoint to the Communications Security, Reliability, and Interoperability Council (or any successor thereof), and to each subcommittee, workgroup, or other subdivision of the Council (or any such successor), at least one member to represent the interests of the public and consumers.
 (2)Initial appointmentsThe Commission shall make the initial appointments required by paragraph (1) not later than 180 days after the date of the enactment of this Act. Any member so appointed shall be in addition to the members of the Council, or the members of the subdivision of the Council to which the appointment is being made, as the case may be, as of the date of the enactment of this Act.
 (c)DefinitionsIn this section: (1)Advanced communications serviceThe term advanced communications service has the meaning given the term advanced telecommunications capability in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).
 (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (3)CommissionThe term Commission means the Federal Communications Commission.
 (4)Communications equipment or serviceThe term communications equipment or service means any equipment or service that is essential to the provision of advanced communications service.
 (5)Foreign adversaryThe term foreign adversary means any foreign government or foreign nongovernment person engaged in a long-term pattern or serious instances of conduct significantly adverse to the national security of the United States or security and safety of United States persons.
 (6)PersonThe term person means an individual or entity. (7)Provider of advanced communications serviceThe term provider of advanced communications service means a person who provides advanced communications service to United States customers.
 (8)SecretaryThe term Secretary means the Secretary of Homeland Security. (9)Supply chain security riskThe term supply chain security risk includes specific risk and vulnerability information related to equipment and software.
 (10)TrustedThe term trusted means, with respect to a provider of advanced communications service or a supplier of communications equipment or service, that the Secretary has determined that such provider or supplier is not owned by, controlled by, or subject to the influence of a foreign adversary.
				